Exhibit 10.01
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of this 23rd day of
September, 2008, by and between Standard Tel Networks, LLC, a California Limited
Liability Company (the “Company”), and Michael Promotico (“Employee”).
BACKGROUND
     Concurrently with the execution and delivery of this Agreement, pursuant to
an Stock and Membership Interest Purchase Agreement dated as of the date hereof
(the “Purchase Agreement”), the Company is purchasing is acquiring all of the
stock of Trans-West Networks Solutions, Inc. and all of the membership interest
of ProLogic Communications, Inc. The execution and delivery of this Agreement is
a condition to the consummation of the transactions contemplated by the Purchase
Agreement. The Company desires to employ Employee, and Employee wishes to accept
such employment, upon the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the facts, mutual promises, and
covenants contained herein and intending to be legally bound hereby, the parties
hereto agree as follows:
     1. Employment and Duties.
          1.1. During the Term (as defined in Section 3 of this Agreement), the
Company shall employ Employee, and Employee hereby accepts such employment, as
the Chief Executive Officer of the Company, and shall report to the Board of
Directors of the Company and be subject to its supervision. Employee shall have
such responsibilities and duties, consistent with his position and expertise, as
may from time to time be prescribed by the Board of Directors of the Company,
including without limitation those set forth in Exhibit A to this Agreement.
          1.2. Employee shall devote substantially all of his business time,
energy, skill and commercially reasonable efforts to the business and affairs of
the Company. Employee acknowledges and agrees that he shall observe and comply
with all of the Company’s reasonable policies as prescribed by the Board, as the
case may be. Nothing in this Section 1, however, shall prohibit Employee from
(i) serving as a director, trustee, officer of, or partner in, any other firm,
trust, corporation or partnership; provided that such activities are not
inconsistent with Employee’s duties under this Agreement; or (ii) engaging in
additional activities in connection with personal investments and community
affairs that are not inconsistent with Employee’s duties under this Agreement.
     2. Compensation.
          2.1. Base Salary. In consideration of the services rendered to the
Company (and/or its Affiliates) by Employee, during the Term (as defined in
Section 3) Employee shall receive an annual salary of Two Hundred Thirty
Thousand and No/100 Dollars ($230,000) (“Base Salary”).
          2.2. Bonus. During the Term the Company shall pay Employee, in
addition to his Base Salary, an annual performance incentive bonus based upon
annual EBITDA targets for the Company as set forth in Exhibit B attached hereto
(the “Bonus”).

1



--------------------------------------------------------------------------------



 



          2.3. Stock Options. Upon the execution of this Agreement, Employee
shall enter into a stock option agreement with Brookside Technology Holdings,
Corp., the parent company of the Company (“Brookside”), pursuant to which
Brookside shall grant to Employee an option to purchase Four Million (4,000,000)
shares of common stock of Brookside, on the terms (including the vesting
schedule) set forth in the stock option agreement.
          2.4. Benefits. During the Term, the Company shall pay to Employee a
monthly car allowance in an amount of One Thousand Five Hundred and No/100
Dollars ($1,500). Additionally, during the Term, Employee shall be entitled to
receive fringe benefits that are generally available to the Company’s employees
in accordance with the then existing terms and conditions of the Company’s
policies.
          2.5. Vacation. During the Term, Employee shall be entitled to vacation
in accordance with the vacation policies of the Company in effect for its
employees from time to time, which vacation shall be taken by Employee at such
time or times as approved by the Board, as the case may be. Vacation days which
are not used during any calendar year may not be accrued, nor shall the Employee
be entitled to compensation for unused vacation days, during the term hereof or
upon termination of employment.
          2.6. Expenses. During the Term, Employee will be entitled to
reimbursement of all reasonable expenses incurred in the ordinary course of
business on behalf of the Company (other than mileage reimbursement, which is
included in the car allowance contemplated above), subject to the presentation
of appropriate documentation and approved in accordance with the then existing
terms and conditions of the Company’s policies.
          2.7. Withholding. The Company may withhold from compensation payable
to Employee all applicable federal, state and local withholding taxes.
     3. Term. The term of employment under this Agreement shall be a period
commencing on the date hereof and ending on the third anniversary of the date
hereof (the “Expiration Date”), unless terminated earlier in accordance with the
other provisions hereof (the “Initial Term”). Unless otherwise extended by the
mutual written agreement of the Company and Employee (each such extension period
shall be referred to herein as a “Renewal Term”), this Agreement shall terminate
automatically on the Expiration Date, without any notice, severance pay,
termination pay or any severance obligation whatsoever. The Initial Term and
Renewal Term(s) are collectively referred to herein as the “Term.”
     4. Termination.
          4.1. Definitions. As used herein, the following terms shall have the
following meanings:
               4.1.1. “Notice of Termination” means a written notice specifying
the termination provision in this Agreement relied upon.
               4.1.2. “Date of Termination” means (i) where termination is due
to the death of the Employee, the date of death, or (ii) the earlier of the date
specified in the Notice of Termination or the last day Employee is employed by
the Company, as the case may be.

2



--------------------------------------------------------------------------------



 



               4.1.3. “Cause” means that Employee has (i) breached any fiduciary
duty or legal or material contractual obligation to the Company or to the
Company’s direct or indirect equity holders, which breach is not cured within
ten (10) days after notice to the Employee thereof or, if cured, recurs (it
being agreed that such cure right shall only be available once during the
Initial Term and each Renewal Term), (ii) failed to perform satisfactorily
Employee’s material job duties or to follow any material reasonable directive of
the Board or any superior officer, which failure is not cured within ten
(10) days after notice to Employee thereof or, if cured, recurs (it being agreed
that such cure right shall only be available once during the Initial Term and
each Renewal Term), (iii) engaged in gross negligence, insubordination, willful
misconduct, willful violation of any law, fraud, embezzlement, acts of
dishonesty or a conflict of interest relating to the affairs of the Company or
any of its affiliates, or (iv) been convicted of or pleaded nolo contendere to
(A) any misdemeanor relating to the affairs of the Company or any of its
affiliates or (B) any felony.
               4.1.4. “Good Reason” means Employee’s voluntary termination
within 30 days following the occurrence of one or more of the following: (i) a
material diminution or increase in Employee’s authority, duties, or
responsibilities that is not remedied by the Company promptly after receipt of
notice thereof given by Employee, or (ii) a material change by Company in the
geographical location at which Employee must provide the services described in
this Agreement, excluding reasonable travel (it being agreed that, without
diminishing the generality of the foregoing, the term “material” shall not be
deemed to have been satisfied in connection with any change of location less
than twenty-five (25) miles).
               4.1.5. “Disability” means illness (mental or physical) or
accident, which results in Employee being unable to perform Employee’s duties as
an employee of the Company on a full time basis, with or without reasonable
accommodation, for a period of sixty (60) days, whether or not consecutive, in
any twelve month period. In the event of a dispute as to whether Employee is
Disabled, the Company may refer the same to a mutually acceptable licensed
practicing physician, whose written report shall be final and binding upon the
parties, and Employee agrees to submit to such tests and examination as such
physician shall deem appropriate. If Employee fails or refuses for any reason to
promptly submit to any examination requested by such physician, then Employee
shall be considered to be Disabled.
          4.2. General. Employee’s employment with the Company may be terminated
at any time by the Company with Cause or without Cause or in the event of the
death or Disability of Employee, effective (except in the event of Employee’s
death) immediately upon receipt of written Notice of Termination by Employee or
upon such other date specified in such Notice of Termination. Employee’s
employment shall automatically terminate upon his death. Employee may resign
after at least thirty (30) days prior written Notice of Termination thereof from
Employee to the Company.
          4.3. Effects of Termination. If the Company terminates the Employee’s
employment during the Initial Term of the Agreement other than for Cause or as a
result of the death or Disability of Employee, the Company shall pay to Employee
(a) any and all Base Salary and expense reimbursement that had accrued but had
not been paid prior to the Date of Termination, which amount shall be paid
promptly after the Date of Termination, and (b) an amount equal to Employee’s
monthly Base Salary multiplied by the lesser of (i) six months or (ii) the
remaining number of whole months left in the Initial Term, which amount shall be
paid in monthly installments consistent with how the Company historically paid
Employee’s Base Salary, in all cases such payments being subject to deductions
and offsets for amounts owed by Employee to the Company, and otherwise the
Company shall have no further obligation to make any payments or provide any
benefits to

3



--------------------------------------------------------------------------------



 



Employee hereunder after the Date of Termination. If Employee’s employment is
terminated for any other reason, the Company shall have no further obligation to
make any payments or provide any benefits to Employee hereunder after the Date
of Termination except for payments of Base Salary and expense reimbursement that
had accrued but had not been paid prior to the Date of Termination, less all
deductions or offsets for amounts owed by Employee to the Company.
          4.4. Procedure upon Termination. On termination of employment
regardless of the reason, Employee (or his heirs, representatives or estate as
the case may be) shall promptly return to the Company all documents (including
copies) and other property containing or disclosing Confidential Information (as
defined herein), including customer lists, manuals, letters, materials, reports
and records in Employee’s possession or control no matter from whom or in what
manner acquired.
     5. Covenants.
          5.1. Employee will not at any time, directly or indirectly, use,
disclose or divulge any Confidential Information (as hereinafter defined),
except as required in connection with the performance of the Employee’s duties
for the Company, and except to the extent required by law (but only after the
Employee has provided the Company with reasonable notice and opportunity to take
action against any legally required disclosure). As used herein, “Confidential
Information” means all (a) trade secrets, inventions, ideas, processes,
apparatus, equipment, data, programs, listings, patents, copyrights, trademarks,
service marks, works of authorship, know-how, improvements, discoveries,
developments, designs, sketches, drawings, models and techniques relating to the
current, future and proposed products and services of the Company (collectively,
“Inventions”); (b) information regarding plans for research, development, new
products, product design, details and specifications, engineering, marketing and
sales, business records and plans, budgets, plans for future developments,
business forecasts, financial statements and other financial information,
licenses, prices and costs, procurement requirements, policies or operational
methods, suppliers, customers, potential customers and key personnel;
(c) information regarding the skills and compensation of other executives of the
Company; (d) information of others that the Company has agreed to keep
confidential; and (e) the terms of this Agreement; provided, that Confidential
Information shall not include any information that has entered or enters the
public domain through no fault of Employee.
          5.2. During his employment pursuant to this Agreement, Employee will
not improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other Person (as defined herein) to whom
Employee has an obligation of confidentiality, and Employee will not bring onto
the premises of the Company any unpublished documents or any property belonging
to any former employer or any other person to whom Employee has an obligation of
confidentiality unless consented to in writing by that former employer or
person.
          5.3. Within the United States (the “Restricted Territory”), Employee
shall, during the Term and for a period of five (5) years after (the “Restricted
Period”), in any capacity (including owner, member, partner, shareholder,
consultant, advisor, financier, agent, employee, officer, director, manager or
otherwise), whether directly, indirectly for his own account or for the benefit
of any person or entity, establish, engage in or be connected with (i) the
Business (as defined below) or (ii) any business that competes with the
Business. “Business” means providing, selling, designing, analyzing or
implementing converged Voice over IP (VoIP), data or wireless business
communications systems or solutions.

4



--------------------------------------------------------------------------------



 



          5.4. Employee will not, during the Term and the Restricted Period for
a period of five years thereafter, in any capacity (including, but not limited
to, owner, partner, member, shareholder, consultant, advisor, financier, agent,
employee, officer, director, manager or otherwise), directly or indirectly, for
his own account or for the benefit of any person or entity in (i) the Business
(as defined in the Restrictive covenant Agreement) or (ii) any business in
competition with Company or its affiliates or subsidiaries during the Term:
               5.4.1. Solicit, hire, contract, engage, retain, divert, induce or
accept business from or otherwise take away or interfere with (i) any customer
of Company or its affiliates or subsidiaries or (ii) any prospective customer of
Company or its affiliates or subsidiaries with which Company or its affiliates
or subsidiaries have had a substantial business contact during the Term, for the
purpose of providing the same or similar services or goods as that of the
Company (or an affiliate or subsidiary thereof); and/or
               5.4.2. Solicit, divert or induce any of the employees or
consultants of Company or its affiliates or subsidiaries to leave or to work for
Employee or any person or entity with which Employee is connected or otherwise
hire, engage, employ or retain any such employee or consultant.
          5.5. Employee will not, at any time after the date hereof, publish or
communicate disparaging or derogatory statements or opinions about Company (or
an affiliate or subsidiary thereof), including but not limited to, disparaging
or derogatory statements or opinions about Company’s management, products or
services, to any third party. It shall not be a breach of this Section 5.5 for
Employee to testify truthfully in any judicial or administrative proceeding or
to make statements or allegations in legal filings that are based on Employee’s
reasonable belief and are not made in bad faith.
     6. Prior Agreements. Employee represents to the Company (a) that there are
no restrictions, agreements or understandings whatsoever to which Employee is a
party which would prevent or make unlawful Employee’s execution of this
Agreement or Employee’s employment hereunder, (b) that Employee’s execution of
this Agreement and Employee’s employment hereunder shall not constitute a breach
of any contract, agreement or understanding, oral or written to which Employee
is a party or by which Employee is bound, (c) that Employee is free and able to
execute this Agreement and to enter into employment with the Company and
(d) that this Agreement is a valid and binding obligation of Employee,
enforceable in accordance with its terms.
     7. Remedies. Employee acknowledges that it would be extremely difficult to
measure the damages that might result from any breach by Employee of this
Agreement (including, without limitation, Sections 5 and 6 of this Agreement
(the “Covenants”)), and that such a breach would cause irreparable injury to the
Company. Accordingly, the Company will be entitled to (i) enforce the Covenants
and Agreement by obtaining a court order prohibiting Employee (and any others
involved) from breaching this Agreement and (ii) require Employee to account for
and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits derived or received by Employee as a result of any
transactions constituting a breach of any of the Covenants. Any breach by the
Company of any obligation it owes Employee will not affect the enforceability or
validity of this provision and/or this Agreement. If a court decides that any
part of this Agreement is not enforceable, the remainder of this Agreement will
not be affected. If a court decides that any part of this Agreement is too
broad, the court may limit that part and enforce it as limited.
     8. Miscellaneous.

5



--------------------------------------------------------------------------------



 



          8.1. For purposes of this Agreement an “Affiliate” of, or person
“affiliated” with a person shall mean any company or other trade or business
that controls, is controlled by or is under common control with such person
within the meaning of Rule 405 of Regulation C under the Securities Act of 1933
as now in effect or as hereafter amended. Any reference herein to an Affiliate
shall be deemed to include (i) any Affiliate existing on the date hereof
together with any Affiliates which may exist hereafter from time to time and
(ii) any successor of any such Affiliate.
          8.2. The rights and protections of the Company hereunder shall extend
to any successors or assigns of the Company. For purposes of this Agreement, a
transfer of Employee to a new position with the Company or to a position with
the parent, subsidiary or Affiliate of the Company will not constitute
termination of employment with the Company so long as the new position is one of
comparable level and prestige. This Agreement may be assigned by the Company
without Employee’s consent; provided that the Company notify Employee in writing
of such assignment. This Agreement is not assignable by Employee.
          8.3. All notices, requests, demands, consents or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if and when (i) delivered personally,
(ii) three days following mail by first class certified mail, return receipt
requested, postage prepaid or (iii) sent by a nationally recognized overnight
courier service, postage or delivery charges prepaid, to the parties at the
addresses set forth below:

  (a)   If to Employee:         Michael Promotico
1385 Nightshade Road,
Carlsbad, CA 92011     (b)   If to Company:         Standard Tel Networks, LLC
15500 Roosevelt Boulevard,
Suite 101,
Clearwater, FL 33760
Attention: Michael Nole     with a copy, given in the manner prescribed above,
to:         Shumaker, Loop & Kendrick, LLP
101 East Kennedy Boulevard, Suite 2800
Tampa, FL 33602
Attention: Julio C. Esquivel
Facsimile: (813) 229-1660

          8.4. This Agreement, the Purchase Agreement and the Restrictive
Covenant Agreement set forth the entire understanding between the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
written, oral, expressed or implied, communications, agreements and
understandings with respect to the subject matter hereof. This Agreement shall
not be amended, modified, supplemented or terminated except in writing signed by
both parties. No action

6



--------------------------------------------------------------------------------



 



taken by the Company hereunder, including any waiver, consent or approval, shall
be effective unless authorized by the Board.
          8.5. If any provision of this Agreement is construed to be invalid,
illegal or unenforceable, then the remaining provisions hereof shall not be
affected thereby and shall be enforceable without regard thereto.
          8.6. This Agreement may be fully executed in any number of
counterparts, including by facsimile, each of which when so executed and
delivered shall be an original hereof, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one (1) counterpart
hereof.
          8.7. Section and subsection headings in this Agreement are inserted
for convenience of reference only, and shall neither constitute a part of this
Agreement nor affect its construction, interpretation, meaning or effect. All
words used in this Agreement shall be construed to be of such number and gender
as the context requires or permits. When used in this agreement, the words
“including” and “include” shall be deemed to be followed by the words “without
limitation.”
          8.8. Neither the failure nor delay on the part of either party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall the single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
          8.9. This Agreement shall be governed by the laws of the State of
Florida, without giving effect to principles of conflicts of laws. The parties
hereto consent to the exclusive jurisdiction of the state and federal courts
located in the State of Florida with respect to all claims and disputes between
or among the parties hereto with respect to the subject matter hereof.
          8.10. The parties hereto acknowledge and agree that this Agreement has
been negotiated at arm’s length and among parties equally sophisticated and
knowledgeable in the matters dealt with in this Agreement. Accordingly, any rule
of law or legal decision that would require interpretation of any ambiguities in
this Agreement against the party that has drafted it is not applicable and is
waived. The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intent of the parties as set forth in this Agreement.
          8.11. Except as otherwise expressly provided herein, the rights and
obligations of the parties to this Agreement shall survive the termination of
Employee’s employment with the Company. Except as otherwise expressly provided
herein, the rights and obligations of the parties to this Agreement shall
survive the termination of Employee’s employment with the Company.
[Signature page follows.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date above written.

            EMPLOYEE:
            Michael Promotico              COMPANY

Standard Tel Networks, LLC
      By:         Name: Michael Nole     Title: Managing Member    

[Signature page to Employment Agreement]

8



--------------------------------------------------------------------------------



 



Exhibit A
The CEO is responsible for managing the overall business of the Company, whose
business is primarily concentrated in the Western Region of the U.S., including
California, Washington, Arizona and Nevada. The CEO’s responsibilities include,
but are not limited to, the attainment of all bookings, revenue, profitability,
margins, inventory, and customer satisfaction targets in accordance with the
Company’s financial budgets, forecasts and goals.
AREAS OF RESPONSIBLILITY INCLUDE:
Management of Sales Managers
Management of Operational Managers
Management of Administrative Staff
Management of Profit and Loss
Budgeting, Forecasting, and Reporting
ESSENTIAL FUNCTIONS INCLUDE:
     Management of Sales Managers to:

  1.   Maintain optimum staffing level to meet the company’s Organizational and
Financial Plans     2.   Maximize performance of sales personnel to include the
following areas:

  –   New Business Development: securing new business in the territory to meet
or exceed Company goals at prescribed pricing/margin levels.     –   Customer
Base: Maintaining highest level of customer satisfaction while maximizing the
sales opportunities to the base     –   Driving the sale of Company’s entire
product and services portfolio

  o   Products (Voice, Data, Video related hardware and software)     o  
Support Services (Warranty, Maintenance, Managed Services)     o   Financing

  –   Professional Communications with customers, management, and colleagues
which includes group and one-on –one meetings, activity reports, account and
territory analysis, marketing and competitive information.     –   Sales Skills
and Sales Process: Continued assessment of, and skill development in the
orchestration and implementation of the Company’s 5 Step solutions oriented
Sales Process

  o   Presentation of Company value proposition     o   Qualifying, problem
solving, negotiating , time and territory management     o   Product and
Applications     o   Forecasting

  3.   Plan and conduct weekly/quarterly/annual sales meetings     4.   Provide
a climate suitable for self-motivation of entire Sales Force through variable
compensation, performance based compensation increases, spot rewards and sales
incentive programs.

9



--------------------------------------------------------------------------------



 



  5.   Regular coaching, instruction, and demonstration to improve the skill
sets and performance results, including the use of all sales tools related to
Sales Process and Performance evaluation and management.     6.   Train and
ensures accurate and timely use and future development of Company Customer
Relationship Management Systems (CRM)     7.   Identify and correct systemic
and/or isolated issues that may have an effect on Sales.     8.   Determine and
manage to sales and income goals for all sales personnel.     9.   Monitor,
inspect, and manage all sales related activity relative to sales goals     10.  
Provide an environment for personal advancement and growth for personnel and
Company     11.   Manage sale and marketing travel and entertainment
expenditures to insure maximum return for the Company.

     Strategic Planning

  1.   Responsible for the development and implementation of the Long-Range
Sales and Marketing Plans consistent with the Brookside’s short and long term
goals.     2.   Formally communicates the plan and attainment to Board of
Directors and other key management personnel.     3.   Disseminate the
appropriate information relative to the Plan and attainment to subordinates.

     Management of Operational and Management Administrative Staff

  1.   Maintain optimum-staffing level to meet the Company’s Organizational and
Financial Plans     2.   Manage to maximize performance of Operational and
Administrative Staff to include the following areas:

  o   Ensures highest level of Customer Satisfaction through efficient and
productive use of company personnel and resources in the following areas:

  §   Installation of products     §   Performance of Support Services     §  
Proper and accurate billing     §   Timely collection     §   Inventory turns  
  §   Reporting

  o   Ensures that manufacturer requirements are attained in accordance with
distribution qualifications/requirements.

  §   Discount levels     §   Technical Training and Certifications

10



--------------------------------------------------------------------------------



 



  §   Customer Surveys

  3.   Provide an environment for personal advancement and growth for personnel
and Company     4.   Work with Operations manager on the regular coaching,
instruction, and demonstration to improve the skill sets and performance
results, related to Installation, Service, and Engineering and Performance
evaluation and management.     5.   Maintain and provide all required methods of
reporting, recording, and documentation related to the business.     6.   Plan
and conduct weekly Work in Process meetings.

11



--------------------------------------------------------------------------------



 



Exhibit B
Bonus Structure
               In accordance with the Western Regional Budget/Target (TBD), the
incentive opportunity will consist of 4 target objectives representing at least
$100,000 in total annual opportunity. The objectives will be paid as a
percentage of target objectives when a minimum of 75% of target is achieved.

  1.   Bookings Objective- 50% of total opportunity;     2.   Revenue Objective-
15% of total opportunity;     3.   Profit Objective- 25% of total opportunity;
and     4.   Overall Objective (Bookings, Revenue and Profit) — 10% of total
opportunity

12